DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, and 6 are amended.
Claims 11 and 12 canceled.
No newly added claims. 
Claims 1-10 are presented for examination.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
  
Response to Arguments

Applicant's arguments filed in the amendment filed on 7/21/2022 have been fully considered but they are not persuasive, reasons are set forth below. 

Applicant argues on page 5 and 6 of remarks document, that Grannan or Basso, either alone or in combination, do not teach or suggest does not teach or suggests that, “wherein the first serving node concurrently displays the multi-media content on the user device and a new user device”. 
In response, the examiner respectfully points out that, Basso in par. 0035 and 0047 discloses feature of server device simultaneously playing back media content on the user device and new user device. Par. 0047 explains the such scenario in detail where, multiple viewers watching movie on main television device and as one of the viewer moves to another location or away from main television device, the same movie gets played simultaneity on portable device being carried by viewer moved away from the main television device. Therefore it is clear from above cited paragraphs as well as based on provided explanation that, serving node (i.e. server) concurrently displays media content on the user device and a new user device.    

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in further view of Kapner et al. (US 8799977), in further view of BASSO et al. (US 20100042235).

Regarding Claim 1, Grannan discloses, a method for processing multi-media content for a user device independent of the users device’s location (par. 0013 discloses set-top box processing media content for displaying on a display device (i.e. a user device for user to view the content)), the method comprising:
receiving, by a first server, a request for the multi-media content from a first serving node associated with the first server (par. 0030 discloses first set-top box acting as super node within peer-to peer network, monitoring content stored at a group of set-top box, i.e. first set-top box acting as server, The first set-top box device 204 may receive search criteria (i.e. of video content as disclosed in par. 0026) from the second set-top box device 206, i.e. server (first serving node) is receiving a request for multi-media content from another serving node, here serving nodes are associated with each other as they are in peer-to-peer network);
advertising, by the first server, the request for the multi-media content (par. 0030 discloses The first set-top box device 204 may also transmit the search criteria to the other set-top box devices);
receiving, by the first server, a message indicating availability of the multi-media content within a second serving node associated with a second server (par. 0030-0031 discloses, the first set-top box device 204 may also transmit the search criteria to the other set-top box devices, which may perform similar searches to identify a match, i.e. other set-top boxes are identifying match to find relevant content segment, par. 0031 further discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box device to transmit the relevant segment to the second set-top box device 206, i.e. when other set-top box identifies that relevant content is stored in their local storage, it informs the first set-top box about availability of relevant content, in order for first set-top box to instruct other set-top box to transmit relevant content to the second set-top box (i.e. the requesting set-top box), here all set-top boxes are associated with content source 102 (i.e. a second server) as disclosed in par. 0027 and fig. 2); and
redirecting, by the first server, the request for the multi-media content, received from the first serving node, to the second serving node (par. 0031 discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box device to transmit the relevant segment to the second set-top box device 206, here interpreting under BRI the term “redirecting the received request of the content” to another node means “allocated to” or “transitioned to” or redirected to another resource (i.e. another set-top box) to provide the requested content as disclosed in par. 0031);
wherein when the multi-media content is received by the first serving node from the second serving node, the multi-media content is by the first serving node for display on the user device (par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device, the user set-top box device assembles the relevant segments to produce a custom video presentation, par. 0013 discloses, the set-top box device may provide the custom video presentation to a display device (i.e. the user device)). 
Grannan does not disclose, wherein the second serving node is closest in proximity to the first serving node as compared to other serving nodes having the multi-media content;
the first serving node reformatting the content for display on the user device and concurrently displays the multi-media content on the user device and a new user device.
Kapner discloses, wherein the second serving node is closest in proximity to the first serving node as compared to other serving nodes having the multi-media content (column 8 line 63-67, column 9, line 1-27 discloses head end controller commands one of the other set-top boxes to transmit the selected available video program to the requesting set-top box through list cost path, list cost path analysis takes in to account the distance between the transmitting and receiving set-top boxes, i.e. requesting serving node is closest in distance to the source serving node compared to other serving nodes having the multi-media content, column 5, line 24-37, fig. 2 shows multiple set-top boxes having same video programs).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan, by teaching of the second serving node is closest in proximity to the first serving node as compared to other serving nodes having the multi-media content, as taught by Kapner, to use optimal that has shortest transmission time from transmitting node to receiving node, as disclosed in Kapner, column 9, line 20-25.
Grannan in view of Kapner does not disclose, multi-media content is reformatted by the first serving node for display on the user device,
wherein the first serving node concurrently displays the multi-media content on the user device and a new user device. 
BASSO discloses, multi-media content is reformatted by the serving node for display on the user device (Par. 0023 discloses, a home media server that  adapts the media content for playback on a user device, par. 0029 disclose the media content is adapted by adding or removing elements of the media content based on the output capabilities of each device);
wherein the first serving node concurrently displays the multi-media content on the user device and a new user device (par. 0035 discloses simultaneous playback on the first and second devices that includes playback of media elements on the first device such as television device, and as user moves audio element of the content is played back simultaneously on second device, par. 0047 discloses similar situation as family watching movie on television device, and as son moves to another area, movie is played on portable device (i.e. new device not same as television device) carried by son while same movie is playing semitonally on television device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Kapner, by teaching of multi-media content is reformatted by the serving node for display on the user device and concurrently displaying the content on the user device and a new user device, as taught by BASSO, to accommodate adaptive content rendition on different devices and providing portability of content to another device for simultaneous viewing, as disclosed in BASSO par. 0008 and 0047. 

Regarding claim 2, the method of claim 1, 
Grannan in view of Kapner in further view of Basso further discloses, further comprising:
receiving, by the first serving node, the multi-media content from the second serving node (Grannan par. 0031 discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box device to transmit the relevant segment to the second set-top box device 206 );
delivering, by the first serving node, the multi-media content to the user device, wherein the user device is registered with the first serving node (Grannan par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device, the user set-top box device assembles the relevant segments to produce a custom video presentation, par. 0013 discloses, the set-top box device may provide the custom video presentation to a display device (i.e. the user device), i.e. display device is connected to set-top box as shown in fig. 1 therefore it is registered with set-top box); and
customizing, by the first serving node, a theme presented on the user device when the reformatted multi-media content is displayed on the user device (BASSO, par. 0029 discloses, advertisements may be incorporated into the output on the second device if the original media content does not include output matching the device capabilities. For example, an MP3 containing audio only which is output on a device having graphic capabilities allows for graphic advertisements, i.e. graphical theme is presented on the user device).

Regarding Claim 6, Grannan discloses, a system for processing multi-media content for a user device independent of the user device location (par. 0013 discloses set-top box processing media content for displaying on a display device (i.e. a user device for user to view the content)),, the system comprising:
a first server associated with a first serving node (par. 0030 discloses first set-top box acting as super node within peer-to peer network, monitoring content stored at a group of set-top box, i.e. first set-top box acting as a server, The first set-top box device 204 may receive search criteria (i.e. of video content as disclosed in par. 0026) from the second set-top box device 206, i.e. server (first serving node) is receiving a request for multi-media content from another serving node (i.e. a first serving node), here serving nodes are associated with each other as they are in peer-to-peer network), wherein the first server is configured to:
receive a request for the multi-media content from the first serving node (par. 0030 discloses first set-top box acting as super node within peer-to peer network, monitoring content stored at a group of set-top box, i.e. first set-top box acting as a server, The first set-top box device 204 may receive search criteria (i.e. of video content as disclosed in par. 0026) from the second set-top box device 206); 
advertise the request for the multi-media content (par. 0030 discloses The first set-top box device 204 may also transmit the search criteria to the other set-top box devices, i.e. transmit = advertising the request for the media content to other set-top boxes);
 receive a message indicating availability of the multi-media content within a second serving node associated with a second server (par. 0030-0031 discloses, the first set-top box device 204 may also transmit the search criteria to the other set-top box devices, which may perform similar searches to identify a match, i.e. other set-top boxes are identifying match to find relevant content segment, par. 0031 further discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box device to transmit the relevant segment to the second set-top box device 206, i.e. when other set-top box identifies that relevant content is stored in their local storage, it informs the first set-top box about availability of relevant content, in order for first set-top box to instruct other set-top box to transmit relevant content to the second set-top box (i.e. the requesting set-top box), here all set-top boxes are associated with content source 102 (i.e. a second server) as disclosed in par. 0027 and fig. 2); and
redirect the request for the multi-media content, received from the first serving node, to the second serving node (par. 0031 discloses, If the relevant segment is stored at another set-top box device, the first set-top box device 204 may transmit a command or a request to the other set-top box device to transmit the relevant segment to the second set-top box device 206, here interpreting under BRI the term “redirecting the received request of the content” to another node means “allocated to” or “transitioned to” or redirected to another resource (i.e. another set-top box) to provide the requested content as disclosed in par. 0031);
wherein when the multi-media content is received by the first serving node from the second serving node, the multi-media content is by the first serving node for display on the user device (par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device, the user set-top box device assembles the relevant segments to produce a custom video presentation, par. 0013 discloses, the set-top box device may provide the custom video presentation to a display device (i.e. the user device)). 
Grannan does not disclose, wherein the second serving node is closest in proximity to the first serving node as compared to other serving nodes having the multi-media content;
multi-media content is reformatted by the first serving node for display on the user device,
wherein the first serving node concurrently displays the multi-media content on the user device and a new user device. 
Kapner discloses, wherein the second serving node is closest in proximity to the first serving node as compared to other serving nodes having the multi-media content (column 8 line 63-67, column 9, line 1-27 discloses head end controller commands one of the other set-top boxes to transmit the selected available video program to the requesting set-top box through list cost path, list cost path analysis takes in to account the distance between the transmitting and receiving set-top boxes, i.e. requesting serving node is closest in distance to the source serving node compared to other serving nodes having the multi-media content, column 5, line 24-37, fig. 2 shows multiple set-top boxes having same video programs).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan, by teaching of the second serving node is closest in proximity to the first serving node as compared to other serving nodes having the multi-media content, as taught by Kapner, to use optimal that has shortest transmission time from transmitting node to receiving node, as disclosed in Kapner, column 9, line 20-25.
Grannan in view of Kapner does not disclose, multi-media content is reformatted by the first serving node for display on the user device,
wherein the first serving node concurrently displays the multi-media content on the user device and a new user device. 
BASSO discloses, multi-media content is reformatted by the serving node for display on the user device (Par. 0023 discloses, a home media server that  adapts the media content for playback on a user device, par. 0029 disclose the media content is adapted by adding or removing elements of the media content based on the output capabilities of each device);
wherein the first serving node concurrently displays the multi-media content on the user device and a new user device (par. 0035 discloses simultaneous playback on the first and second devices that includes playback of media elements on the first device such as television device, and as user moves audio element of the content is played back simultaneously on second device, par. 0047 discloses similar situation as family watching movie on television device, and as son moves to another area, movie is played on portable device (i.e. new device not same as television device) carried by son while same movie is playing semitonally on television device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Kapner, by teaching of multi-media content is reformatted by the serving node for display on the user device and concurrently displaying the content on the user device and a new user device, as taught by BASSO, to accommodate adaptive content rendition on different devices and providing portability of content to another device for simultaneous viewing, as disclosed in BASSO par. 0008 and 0047. 

Regarding claim 7, Grannan in view of Kapner in further view of Basso meets the claim limitations as set forth in claim 2.

Claims 3 and 8 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in further view of Kapner et al. (US 8799977), in further view of BASSO et al. (US 20100042235), in further view of MATSUMOTO (US 20080147873).

Regarding claim 3, the method of claim 2, 
Grannan in view of Kapner in further view of Basso, wherein the reception, by the first serving node, of the multi-media content from the second serving node (Grannan par. 0040 discloses user set-top box (i.e. requesting set-top box) receives data including relevant segments from peer device).  
Grannan in view of Kapner in further view of Basso does not disclose, when reception of media content is interrupted, notifying the time of the interruption to the server. 
MATSUMOTO discloses, when reception of media content is interrupted, notifying a time of the interruption to the server (par. 0121 discloses terminal notifies the server system of the content playback interruption time of the interrupted content and request streaming delivery of the content starting from the interrupted position).  Not supported by older provisional  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Kapner in further view of Basso, by teaching of when reception of media content is interrupted, notifying the time of the interruption to the server, as taught by MATSUMOTO, to be able to restart the delivery of the content starting from the interruption position, as disclosed in MATSUMOTO par. 0015.

Regarding claim 8, Grannan in view of Kapner in further view of Basso in further view of MATSUMOTO meets the claim limitations as set forth in claim 3.

Claims 4 and 9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in further view of Kapner et al. (US 8799977), in further view of BASSO et al. (US 20100042235), in further view of Weissmueller et al. (US 20100045681).

Regarding claim 4, method of claim 2, 
Grannan in view of Kapner in further view of Basso further discloses, further comprising:
delivery of the reformatted multi-media content to the user device (Basso Par. 0023 discloses, a home media server that  adapts the media content for playback on a user device, par. 0029 disclose the media content is adapted by adding or removing elements of the media content based on the output capabilities of each device). 
Grannan in view of Kapner in further view of Basso not disclose, transmitting, by the first serving node, a message indicating a status of delivery of the multi-media content to the user device, to the first server. 
Weissmueller discloses, transmitting, by the first serving node, a message indicating a status of delivery of the multi-media content to the user device, to the first server (par. 0012 discloses providing the content provider with verification that the associated visual content was timely and properly displayed, par. 0041 discloses The electronic visual display controller 104 is operable to receive information from the operation server 102 and drive the electronic visual display 106. Additionally, the electronic visual display controller 104 may be utilized to interact with and/or control the electronic visual display 106, here electronic visual display controller 104 is a serving node). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Kapner in further view of Basso, by teaching of transmitting a message to the server indicating a status of delivery of multi-media content to the user device, as taught by Weissmueller, to provide notification to an operator of a success or failure of the content being timely and properly displayed based on the verification, as disclosed in Weissmueller par. 0012.

Regarding claim 9, Grannan in view of Kapner in further view of Basso in further view of Weissmueller meets the claim limitations as set forth in claim 4.

Claims 5 and 10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grannan (US 20080178219), in further view of Kapner et al. (US 8799977), in further view of BASSO et al. (US 20100042235), in further view of Krikorian et al. (US 20060095471), in further view of Greenwood (US 20030198458). 

Regarding claim 5, method of claim 1, 
Grannan in view of Kapner in further view of Basso further discloses, further comprising:
a connection between the first serving node and the second serving node to support streaming of the multi-media content to the first serving node (Grannan par. 0029 discloses, the content source 202 may send a request to the second set-top box device 206 to send the stored content segment to the first set-top box device 204 via the network 208, i.e. network connection 208 supports streaming of the content between first and second serving nodes). 
Grannan in view of Kapner in further view of Basso does not disclose, when connection between nodes fails to support streaming of media content, the first server stores the multi-media content for a period of time, wherein the period of time is based on a rating of the multi-media content, and wherein the rating of the multi-media content is based on a frequency with which the multi-media content is being requested.
Krikorian discloses, when connection between nodes fails to support streaming of media content, the first server stores the multi-media content for a period of time (par. 0104 discloses, an on-network storage device, such as a PC, can be used to store content temporarily after a connection between the personal broadcaster and the remote client has been interrupted, here storing temporarily = for a period of time, on-network storage device = server).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Kapner in further view of Basso, by teaching of period of time the content to be stored is based on a frequency with which the multi-media is being requested, as taught by Krikorian, to be able to resume the stream from the point at which the previously interrupted transfer left off, as disclosed in Krikorian par. 0104.
Grannan in view of Kapner in further view of Basso in further view of Krikorian does not disclose, wherein the period of time is based on a rating of the multi-media content, and wherein the rating of the multi-media content is based on a frequency with which the multi-media content is being requested. 
Greenwood discloses, wherein the period of time is based on a rating of the multi-media content, and wherein the rating of the multi-media content is based on a frequency with which the multi-media content is being requested (par. 0023 discloses video program storage management, where available storage is monitored and when space is less than threshold, then next low priority (i.e. low rating) of video is identified based on frequency of viewing of the video and identified as candidate for conversion in lower quality, par. 0025 discloses system provides the user with a list of programs that are candidates for conversion, the user selects programs to be deleted to create additional storage for a new programs). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grannan in view of Basso in further view of Krikorian, by teaching of period of time the content to be stored is based on a frequency with which the multi-media is being requested, as taught by Greenwood, to be able priorities the content for storage and giving higher priority content more storage space, as disclosed in Krikorian par. 0003

Regarding claim 10, Grannan in view of Kapner in further view of Basso in further view of Krikorian in further view of Greenwood meets the claim limitations as set forth in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423